Case 1:18-cv-05276-MLB Document 21 Filed 10/15/19 Page 1 of 12




                      CORRECTED
Case 1:18-cv-05276-MLB Document 21 Filed 10/15/19 Page 2 of 12
Case 1:18-cv-05276-MLB Document 21 Filed 10/15/19 Page 3 of 12
Case 1:18-cv-05276-MLB Document 21 Filed 10/15/19 Page 4 of 12
Case 1:18-cv-05276-MLB Document 21 Filed 10/15/19 Page 5 of 12
Case 1:18-cv-05276-MLB Document 21 Filed 10/15/19 Page 6 of 12
Case 1:18-cv-05276-MLB Document 21 Filed 10/15/19 Page 7 of 12
Case 1:18-cv-05276-MLB Document 21 Filed 10/15/19 Page 8 of 12
Case 1:18-cv-05276-MLB Document 21 Filed 10/15/19 Page 9 of 12
       Case 1:18-cv-05276-MLB Document 21 Filed 10/15/19 Page 10 of 12




SHARON FAST GUSTAFSON
General Counsel

JAMESL.LEE
Deputy General Counsel                            Sooman C\lr'
                                                  Cai-ibbean Farmers Market, Inc.
GWENDOLYN YOUNG REAMS
Associate General Counsel

ANTONETTE SEWELL
Regional Attorney

LAKISHA DUCKETT-ZilVIBABWE
                    ttorney                            Jae Kim, Esq.
                       1,,.-n . ;u.1 �                 2550 Pleasant Hill Road Suite 435
�  ����         ��    l-::!: V
                             I �£--'...!._ W"' �'
                                                �
                                                  � �· Duluth,  GA 30096
 eyana Laws                                            770-622-1211
Senior Trial Attorney                                  (F) 770-622-1241
EEOC - Atlanta District Office                         jae@jjlaws.com
100 Alabama St. S.W, Suite 4R30
Atlanta, Georgia 30303
Telephone: (404) 562-6823
Facsimile: (404) 562-6905
kevana.laws@eeoc.gov

      SO ORDERED this 15th day of October, 2019.



                                                     (1
                                                     1
                                                  MICH"K E L L. B R O W N




                                             JO
Case 1:18-cv-05276-MLB Document 21 Filed 10/15/19 Page 11 of 12
Case 1:18-cv-05276-MLB Document 21 Filed 10/15/19 Page 12 of 12
